ORDER
PER CURIAM
Michael J. Haas appeals from the trial court’s Order and Judgment (“Judgment”) granting a motion for directed verdict for Thomas W. McGrath, sued individually and in his capacity as trustee, and entering Judgment in his favor.
We have reviewed the briefs of the parties and the record on appeal. The evidence in support of the Judgment was not insufficient. No error of law appears. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).